EXHIBIT 10.45


EXECUTION VERSION




EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of April 27, 2020 (this “Amendment”), is entered into by and among BEAZER HOMES
USA, INC., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the Lenders and Issuers party hereto, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, acting through one or more of its branches or affiliates, as
agent (in such capacity and together with its successors, the “Agent”), and the
other parties signatory hereto.
W I T N E S S E T H :
WHEREAS, the Borrower has entered into that certain Second Amended and Restated
Credit Agreement, dated as of September 24, 2012 (as amended by that certain
First Amendment to Second Amended and Restated Credit Agreement, dated as of
November 10, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement, dated as of November 6, 2015, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of October 13, 2016, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of October 24, 2017, that certain Fifth Amendment to Second Amended and
Restated Credit Agreement dated as of October 1, 2018, that certain Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of February
20, 2019 and that certain Seventh Amendment to Second Amended and Restated
Credit Agreement dated as of September 9, 2019), and as further amended, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”; the Credit Agreement as amended by this
Amendment is hereinafter referred to as the “Amended Credit Agreement”), among
the Borrower, the Lenders party thereto, the Agent and the other agents and
parties party thereto from time to time;
WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below; and
WHEREAS, the Borrower and the Lenders constituting Required Lenders have agreed
to amend certain provisions of the Credit Agreement on the terms and conditions
contained herein.
NOW, THEREFORE, it is agreed as follows:
ARTICLE 1
Definitions
Section 1.1     Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement,
unless otherwise defined herein or the context otherwise requires.
ARTICLE 2
Amendments
Section 2.1    Amendments to Credit Agreement. The Credit Agreement is hereby
amended and modified as follows:
(a)    Section 1.01 of the Credit Agreement is amended by inserting the
following new definition immediately before the definition of “Equity
Interests”:
“Eighth Amendment Effective Date” means April 27, 2020.”
(b)    The definition of “After-Acquired Property Exclusionary Conditions”
appearing in Section 1.01 of the Credit Agreement is amended by replacing clause
(i) of such definition in its entirety with the following:
“(i) the aggregate book value of all Collateral as of such date is not less than
the product of the Aggregate Commitment multiplied by four (provided, however,
that for the period commencing on the Eighth Amendment Effective Date through
and including September 30, 2020, the product required pursuant this clause (i)
shall be the product of the Aggregate Commitment multiplied by two and
one-half), determined by reference to the calculation thereof as set forth in
the most recently delivered Financial Covenant Certificate delivered to the
Agent pursuant to Section 5.08(4), and”


1









--------------------------------------------------------------------------------




(c)    Section 6.07(11) of the Credit Agreement is amended and restated in its
entirety as follows:
“(11)    any other Investments not described in clauses (1) though (10) above
from time to time outstanding in an aggregate amount not to exceed $100,000,000;
provided, however, that for the period commencing on the Eighth Amendment
Effective Date through and including September 30, 2020, such amount permitted
under this clause (11) shall be reduced to $50,000,000;”
(d)    Section 6.13 of the Credit Agreement is amended by inserting “It is
understood and agreed that notwithstanding anything herein to the contrary none
of the Borrower nor any Restricted Subsidiary shall make any Restricted Payment
pursuant to Section 6.13(iv) or 6.13(v) during the period commencing on the
Eighth Amendment Effective Date through and including September 30, 2020.” at
the end of such Section.
(e)    Section 7.01 of the Credit Agreement is amended by replacing the text
“4.00 to 1.00” at the end of the first sentence of such Section with the text
“at least 4.00 to 1.00 (provided, however, that for the period commencing on the
Eighth Amendment Effective Date through and including September 30, 2020, the
minimum Aggregate Collateral Ratio required to be maintained by the Borrower
pursuant this clause (b) shall be 2.50 to 1.00)”.
ARTICLE 3


Miscellaneous


Section 3.1    Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Eighth Amendment Effective Date”) on which:
(a)    Amendment. The Agent shall have received duly executed and delivered
counterparts of this Amendment no later than 5:00 p.m. (New York City time) on
April 27, 2020 that, when taken together, bear the signatures of the Borrower
and the Required Lenders;
(b)    No Default. On the date hereof and on the Eighth Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;
(c)    Accuracy of Representations and Warranties. Each of the representations
and warranties set forth in Article IV of the Credit Agreement, each other Loan
Document and Section 3.3 of this Amendment shall be correct in all material
respects on and as of the Eighth Amendment Effective Date as though made on and
as of such date, except to the extent that any such representations and
warranties are stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct in all material respects as of
such earlier date, provided that in each case, any representations and
warranties that are qualified as to “materiality” or “material adverse effect”
shall be true and correct in all respects;
(d)    Expenses. The Borrower shall have paid to the Agent on the Eighth
Amendment Effective Date all reasonable and documented fees, out-of-pocket costs
and expenses of the Agent incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Agent.
Section 3.2    [Reserved].
Section 3.3    Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Agent and the Lenders that:
(a)     Each of the representations and warranties set forth in Article IV of
the Credit Agreement and in each other Loan Document are correct in all material
respects on and as of the Eighth Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty is correct in all material respects as of such earlier date,
provided that in each case, any representation or warranty that is qualified as
to “materiality” or “material adverse effect” is true and correct in all
respects;
(b)     As of the date hereof, the Borrower has the corporate power and
authority, and the legal right, to enter into and perform this Amendment. The
execution, delivery and performance of this Amendment have been duly authorized
by all necessary corporate action on the part of such party. The execution and
delivery by such party of this Amendment, and performance by such party of the
Credit Agreement as amended hereby, will not (a) contravene such corporation’s
charter or bylaws, (b) violate, in any material respect, any provision of any
law, rule, regulation (including, without limitation, Regulations


2









--------------------------------------------------------------------------------




U and X of the Board of Governors of the Federal Reserve System) order, writ,
judgment, injunction, decree, determination, or award presently in effect having
applicability to such party, (c) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other material agreement,
lease, or instrument to which such corporation is a party or by which it or its
properties may be bound or affected, (d) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of the properties now owned
or hereafter acquired by such corporation, other than Liens securing the
Obligations; or (e) cause such corporation, partnership or limited liability
company to be in default, in any material respect, under any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
or any such indenture, agreement, lease or instrument. This Amendment
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally;
(c)    On the date hereof and on the Eighth Amendment Effective Date (both
before and after giving effect to this Amendment), no Default or Event of
Default has occurred and is continuing.
Section 3.4    Severability.    In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 3.5    Continuing Effect; No Other Waivers or Amendments.
(a)    This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Subsidiary that would require an
amendment, waiver or consent of the Agent or the Lenders except as expressly
stated herein. Except as expressly amended or waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms.
(b)    The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the Eighth
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.
(c)    On and after the Eighth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall be a Loan Document for
all purposes under the Credit Agreement.
(d)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Amendment, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) the Amended Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471‑2T(b)(2)(i).
Section 3.6    Counterparts.
This Amendment may be executed in any number of counterparts and by the
different parties to this Amendment in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same Amendment. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or other electronic image
shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” and words of like
import in this Amendment shall be deemed to include electronic signatures or the
keeping of electronic records in electronic form, each of which shall be of the
same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


3









--------------------------------------------------------------------------------




Section 3.7    GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank; signature pages follow]






4









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
 
 
 
BEAZER HOMES USA, INC.
 
 
 
 
 
 
By:
/s/ David I. Goldberg
 
 
Name:
David I. Goldberg
 
 
Title:
Vice President, Treasurer and Investor Relations



















































































[Signature Page to Eighth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------




 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent
 
 
 
 
 
 
By:
/s/ William O'Daly
 
 
Name:
William O'Daly
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher Zybrick
 
 
Name:
Christopher Zybrick
 
 
Title:
Authorized Signatory



 
 
 
LENDER:
 
 
 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ William O'Daly
 
 
Name:
William O'Daly
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher Zybrick
 
 
Name:
Christopher Zybrick
 
 
Title:
Authorized Signatory































[Signature Page to Eighth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------




 
 
 
LENDER:
 
 
 
 
 
 
 
BNP PARIBAS, as a Lender
 
 
 
 
 
 
By:
/s/ Denise Chow
 
 
Name:
Denise Chow
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
By:
/s/ Aadil Zuberi
 
 
Name:
Aadil Zuberi
 
 
Title:
Director



 
 
 
LENDER:
 
 
 
 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ Maria Guinchard
 
 
Name:
Maria Guinchard
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Strobel
 
 
Name:
Michael Strobel
 
 
Title:
Vice President



 
 
 
LENDER:
 
 
 
 
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender
 
 
 
 
 
 
By:
/s/ Jamie Minieri
 
 
Name:
Jamie Minieri
 
 
Title:
Authorized Signatory







[Signature Page to Eighth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]

